NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

GARY W. SMITH,
Petitioner,

V.

OFFICE OF PERSONNEL MANAGEMENT,
Respondent. _

2012-3135

Petition for review of the Merit Systems Protection
Board in case no. AT0831120034-I-1.

ON MOTION

ORDER

Gary W. Smith moves for leave to proceed in forma
pauperis

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is denied. The docketing fee must be paid
within 14 days from the date of filing of this order.

GARY SMITH V. OPM

JUN 1 1 2012

Date

cc: Gary W. Smith

Joseph E. Ashman, Esq.

524

FoR THE CoURT

/s/ J an Horbaly
Jan Horbaly

Clerk

FILED
U.S. CUURT 0F APPEALS FOR
THE FEDERAL CERCUT|`

JUN 1 1 2012
JANHURBADI
CLERK